      Case 2:21-cv-00108-JAM-AC Document 7 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY IMPERIAL,                                  No. 2:21-cv-00108-JAM-AC PS
11                       Plaintiff,
12           v.                                          ORDER
13    DEPARTMENT OF VETERANS
      AFFAIRS,
14
                         Defendant.
15

16

17          On January 26, 2021, defendant filed a motion to dismiss for lack of jurisdiction to be

18   heard on February 24, 2021, 2021. ECF 21. Plaintiff did not file an opposition or statement of

19   non-opposition.

20          The court is concerned that plaintiff has abandoned this case. Good cause appearing, it is

21   hereby ORDERED that plaintiff shall show cause, in writing, within 14 days, why his failure to

22   respond to the pending motion should not result in a recommendation that this case be dismissed

23   for failure to prosecute. The filing of an opposition or statement of non-opposition within this

24   timeframe will serve as cause and will discharge this order. If plaintiff fails to respond, the court

25   will recommend dismissal of this case pursuant to Local Civil Rule 110.

26   DATED: February 22, 2021

27

28
